Citation Nr: 1034923	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-17 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to September 
1967.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was requested and scheduled, and the Veteran 
failed to report for such hearing.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a current ankle disability.

2.  While the Veteran has been diagnosed with bilateral hallux 
abductus valgus, hammertoes, tendonitis, and tyloma, there is no 
competent evidence linking any of these disabilities to the 
Veteran's service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
bilateral ankle disability have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for establishing service connection for 
bilateral foot disability have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  The Board notes that the 
Veteran has not been provided specific notice regarding VA's 
assignment of disability ratings and effective dates (in the 
event that any claim for service connection is granted).  
However, the absence of such notice is not shown to prejudice the 
Veteran.  Because the Board herein denies both claims for service 
connection, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records and service personnel records, and VA treatment 
records.

The Board notes that the Veteran has not been afforded a VA 
examination in response to his claim for service connection for 
ankle and feet disabilities.  The Board, however, finds that no 
such examination is required in this case.  The Veteran has not 
alleged any injury during service that could have led to current 
disabilities.  There is no medical or credible lay evidence that 
shows the Veteran has a current ankle or foot disability that is 
in any way related to service.  There is also no diagnosis of a 
current ankle disability shown in the evidence of record.  
Consequently, VA is under no duty to afford the Veteran a VA 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, he was provided with a meaningful opportunity to 
participate in the claims process.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has current ankle and feet 
disabilities as a result of his service; however, he has not 
explained why he believes this to be the case.  The Veteran has 
not identified any event or injury during service which he 
believes is responsible for current ankle and feet disabilities.  
Instead, on his claims form, the Veteran simply noted that he has 
right and left ankle and feet disabilities that began in 1965.  
He did not fill in the portion requesting information concerning 
when and where he was treated for those conditions.

At entry into service in 1964, it was noted that the Veteran had 
second degree pes planus; the Veteran denied having any foot 
trouble at that time.  Service treatment records are negative for 
any complaint, treatment, or diagnosis of any foot or ankle 
disability during service.  At his August 1967 separation 
examination, the Veteran's feet and lower extremities were 
reportedly normal.  

The only complaint referable to the ankle of record is in 
September 2006, when the Veteran complained of ankle pain.  Range 
of motion was full at that time and no diagnosis was rendered for 
the ankles.  The Board notes that complaints of pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, do not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22 (1998) 
(holding that there was no objective evidence of a current 
disability, where the medical records showed the Veteran's 
complaints of pain, but no underlying pathology was reported). 

Starting in 2007, VA treatment records show diagnoses of 
bilateral hallux abductus valgus, hammertoes, tendonitis, and 
tyloma (calluses).  None of the VA records suggest that any of 
these disabilities are related to service.  In essence, no 
medical evidence has been submitted that shows any diagnosed 
ankle disability, and no evidence has been offered that suggests 
that any currently diagnosed foot disorder is in any way related 
to the Veteran's service, other than the Veteran's contention 
that he has a foot disability that began in 1965.  

To the extent that the Veteran himself believes that there is a 
medical nexus between a currently diagnosed foot disability and 
his military service, it is now well established that lay persons 
without medical training, such as the Veteran, are not competent 
to opine on matters requiring medical expertise, such as the 
etiology of orthopedic disabilities.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).  The Veteran is also not competent to 
diagnose a current ankle disability.

The Board concludes that the medical evidence, including service 
treatment records, is of greater probative value than the 
Veteran's allegations regarding feet and ankle disabilities. 

In sum, the Board finds that the preponderance of the evidence 
indicates that the Veteran did not have a chronic foot or ankle 
disability present in service or for many years thereafter.  In 
fact, no ankle disability is ever shown.  As for the currently 
diagnosed disorders of the feet, there is no medical evidence 
that even suggests these disorders are etiologically related to 
the Veteran's active service.  

As the evidence of record illustrates, evidence of a current 
ankle disability is not currently shown.  Based on this 
evidentiary posture, the preponderance of the evidence is clearly 
against the Veteran's claim for service connection for such a 
disability-on any basis.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (holding that in the absence of proof of a 
present disability, there can be no valid claim).  See also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Likewise, the 
preponderance of the evidence is against a finding that the 
Veteran's bilateral hallux abductus valgus, hammertoes, 
tendonitis, tyloma, or any other foot disability is related to 
his period of service.  

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a bilateral foot disability 
is denied.



REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for bilateral hearing 
loss.

The June 2009 supplemental statement of the case makes reference 
to a November 2006 VA audiology note showing mild to severe 
sensorineural hearing loss in both ears.  This record could not 
be located in the Veteran's claims file.  On remand, the November 
2006 audiology note should be obtained and associated with the 
claims file.  

Service treatment records show no complaints, diagnosis or 
treatment for hearing loss.  Just prior to separation in 
September 1967, whispered and spoken voice testing was recorded 
as 15/15.  On his January 2006 claims form, the Veteran reports 
that he has had hearing loss since 1968.  The Veteran is service-
connected for PTSD.  The stressors contributing to that disorder 
were recognized as a misfired round killing three service-members 
aboard the ship the Veteran was stationed aboard, and the 
Veteran's ship taking two direct hits from enemy fire off the 
coast of Vietnam.  Based on the above, it would appear that the 
Veteran may have been exposed to significant noise during his 
service aboard ship.

As there apparently is evidence of current hearing loss, the 
Veteran reports hearing loss beginning shortly after service, and 
the Veteran may have been exposed to significant noise during his 
service aboard ship, the Veteran should be afforded a VA 
audiology examination and, if the Veteran has a current hearing 
loss disability, an opinion should be obtained as to whether the 
current hearing loss is related to the Veteran's service.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that 
VA's duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.  

Relevant ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Finally, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree of 
disability and the effective date of an award.  In the present 
appeal, the Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date for the claim on appeal.  Thus, on remand, the RO/AMC should 
provide corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that advises him that a disability 
rating and effective date will be assigned if 
service connection is awarded, to include an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain relevant treatment records from 
the VA Medical Center in Richmond, Virginia 
dating since February 2009.  The November 
2006 audiology note described in the June 
2009 supplemental statement of the case 
should also be obtained and associated with 
the claims file.

3.  Schedule the Veteran for an audiology 
examination to determine if he has current 
hearing loss and if so, to obtain an opinion 
as to the likelihood that such hearing loss 
is related to noise exposure in service.  The 
claims file must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  Following review of the 
claims file and examination of the Veteran, 
the examiner should indicate whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability) that 
any current hearing loss is related to the 
Veteran's active military service, to include 
noise exposure therein.  The examiner must 
provide a rationale for all opinions 
expressed.

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


